        Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 1 of 28 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 RADMILLO SAMARDZIC,                             )
                                                 )
          Plaintiff,                             )
                                                 )
          vs.                                    ) No. 1:21-cv-3839
                                                 )
 A&T TRUCKING EXPRESS, INC.,                     ) Cook County Case No. 21 M3 002385
 CARL D. HAMILTON, ET AL.                        )
                                                 )
          Defendants.                            )

                                     NOTICE OF REMOVAL

         NOW COMES Defendant, A&T TRUCKING, LLC, incorrectly named as A&T

TRUCKING EXPRESS, INC., by and through its counsel, JON P. MALARTSIK and KOPKA

PINKUS DOLIN, PC, pursuant to 28 USC §§1441 and 1446, and hereby serves Notice of the

Removal of this action to the United States District Court for the Northern District of Illinois,

Eastern Division. In support of the Notice, Defendant states as follows:

   I.       Introduction

         This case arises out of a lawsuit filed in the Circuit Court of Cook County, Third Municipal

District, Law Division, on or about May 6, 2021. (A copy of Plaintiff’s Complaint at Law is

attached hereto as Exhibit A). This Defendant seeks removal based upon Diversity of Citizenship

and Diversity of Jurisdiction.

         The removed case is a civil action filed in the Circuit Court of Cook County, bearing Cook

County Case No. 2021 M3 002385, and styled Radmilo Samardzic v. A&T Trucking Express, Inc,

et al. As required by 28 U.S.C. §1446(a) copies of process, pleadings, and other papers or exhibits

filed in the State Court are attached as Exhibit A. Plaintiff’s counsel served Defendant CARL D.

HAMILTON (“HAMILTON”) on May 6, 2021 and has attempted service on Defendant A&T
      Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 2 of 28 PageID #:2




TRUCKING, LLC, without success due primarily to the fact that it was attempting service on an

unrelated, dissolved corporation known as A&T Trucking Express, LLC. Defendant A&T

TRUCKING, LLC accepted service through its undersigned counsel on June 28, 2021. (See email

string attached hereto as Exhibit B).

         This Notice of Removal is filed within 30 days of service of the initial pleading and within

one year of the commencement of the action. Therefore, this Notice of Removal is timely under

28 U.S.C. §1446(b).

         In the complaint, Plaintiffs allege personal injuries as a result of a motor vehicle accident

which occurred on October 29, 2019 on eastbound Interstate 80 in LaSalle County, Illinois. (See

Exhibit A.) Plaintiff also alleges he suffered “both temporary and permanent bodily injuries …

great pain and mental suffering … has been and will continue to be in the future disabled and/or

disfigured … to suffer affects to his ability to perform activities of daily life … to suffer from lost

wages … [and to] become liable for and will in the future become liable for, medical expenses,

hospital expenses, rehabilitation expenses, prescription drug expense, and property damage

expenses.” Plaintiff also seeks “money damages in excess of $100,000.00.” (See Exhibit A.)

   II.      Diversity of Citizenship

         At all relevant times, Plaintiff, RADMILO SAMARDZIC, is believed to be a resident and

citizen of the State of Illinois. (See paragraph 1 of Exhibit A).

         At all relevant times, and as alleged in Plaintiff’s Complaint at Law, Defendant,

HAMILTON, has been and is a resident and citizen of the State of Iowa. (See Exhibit A as well as

the Affidavit of Carl D. Hamilton attached hereto as Exhibit C.)

         At all relevant times, and as alleged in Plaintiff’s Complaint at Law, Defendant A&T

TRUCKING, LLC maintains its principal place of business in the State of Iowa; is incorporated




                                                  2
      Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 3 of 28 PageID #:3




in the State of Iowa as a limited liability corporation; and its sole member, Merima Okanovic, is a

resident and citizen of the State of Iowa. (See Exhibit A as well as the Affidavit of Merima

Okanovic attached hereto as Exhibit D.) As such, it is a citizen of the State of Iowa.

          Accordingly, Defendant has established Diversity of Citizenship under 28 U.S.C.

§1332(a)(1) and 28 U.S.C. §1332 (c)(1).

   III.      Amount in Controversy

          Once diversity of citizenship has been established, all that is required for removal is a

“reasonable probability” that more than $75,000 is in controversy. See Rising-Moore v. Red Roof

Inns., Inc. 435 F.3d 813, 815 (7th Cir. 2006). The nature of the claim alleged in the Complaint at

Law distills the facts for the Court to determine whether it is more likely true than not that the

amount in controversy excessed the jurisdictional requirement. See McCoy v. General Motors

Corp., 226 F. Supp. 2d 939, 943 (N.D. Ill. 2002) (the amount in controversy is generally “obvious

from a common sense reading of the Complaint”).

          Here, Plaintiff has complied with Illinois pleading requirements, which call upon the

plaintiff to assert that his damages are greater or less than a certain amount. In this case, Plaintiff

seeks damages in excess of $100,000 based upon claims of past and future pain and suffering,

injury, and future damages. (See Exhibit A.)

          In addition to medical expenses, Illinois Courts allow a plaintiff to recover for each injury

alleged in a complaint. See LaFever v. Kemlite Co., 185 Ill. 2d 380, 706 N.E.2d 441, 455, 235 Ill.

Dec. 886 (Ill. 1998) (lost wages); Smith v. City of Evanston, 260 Ill. App. 3d 925, 631 N.E.2d

1269, 1279, 197 Ill. Dec. 810 (Ill. App. Ct. 1994) (disability or loss of normal life); Holston v.

Sisters of Third Order of St. Francis, 165 Ill. 2d 150, 650 N.E.2d 985, 997, 209 Ill. Dec. 12 (Ill.

1995) (disfigurement); Scheibel v. Groeteka, 183 Ill. App. 3d 120, 538 N.E.2d 1236, 1248, 131 Ill.




                                                    3
      Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 4 of 28 PageID #:4




Dec. 680 (Ill. App. 1989) (pain and suffering). Here, the Plaintiff RADMILO SAMARDZIC

alleges nonspecific injuries, including permanent injuries, which he further alleges will give rise

to future treatment, indefinitely.

       Diversity Jurisdiction has been asserted in a matter involving allegations that “plaintiff

presently suffer[ed] from…injuries in Illinois, where [s]he [sought] treatment and [would]

continue to become obligated for large sums of money for medical and hospital care and attention.”

Master Tech Prods., Inc. v. Smith, 181 F. Supp. 2d 910, 914 (N.D. Ill. 2002). Here, Plaintiff

RADMILO SAMARDZIC is alleging the same in that he will continue to need care for the injuries

allegedly sustained on the date of the subject incident.

       When a plaintiff provides little information about the value of their claim, “a good-faith

estimate of the stakes is acceptable if it is plausible and supported by a preponderance of the

evidence.” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006) (citing Rubel v. Pfizer,

Inc., 361 F.3d 1016, 1020 (7th Cir. 2004)). The Court further acknowledges that whether a plaintiff

actually recovers more than $75,000 is immaterial; “what matters is the amount put in controversy

on the day of removal.” BEM I, L.L.C. v. Anthropologie, Inc., 301 F.3d 548, 552 (7th Cir. 2002).

In such a case, “a good-faith estimate of the stakes is acceptable if it is plausible and supported by

a preponderance of the evidence.” Rubel v. Pfizer, Inc., 361 F.3d 1016, 1020 (7th Cir. 2004).

       In a diversity action, the court will not dismiss a case because of a jurisdictional amount

deficiency “unless it appears to a legal certainty that the plaintiff cannot recover the jurisdictional

amount.” See St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289, 58 S. Ct. 586,

590, 82 L. Ed. 845 (1938). Based upon the allegations in Plaintiffs’ Complaint, there is a

reasonable probability that the amount in controversy in this case exceeds $75,000, exclusive of




                                                  4
      Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 5 of 28 PageID #:5




interest and costs. The instant lawsuit involves a Plaintiff claiming injuries valued in excess of

$100,000, well within the requirements for diversity.

         Defendant has the burden of showing by a preponderance of the evidence facts that suggest

the amount-in-controversy requirement is met (See Oshana v. Coca-Cola Co., 472 F.3d 506, 511

(7th Cir. 2006)). Therefore, Defendant’s good-faith estimate is acceptable if it is plausible and

supported by a preponderance of the evidence. Per Oshana, Plaintiff can only defeat jurisdiction

if it appears to a legal certainty that she cannot recover an amount that exceeds the jurisdictional

amount. Such a legal certainty is absent within the four corners of the complaint; thus, the Northern

District has jurisdiction over this matter.

   IV.      Consent of Co-defendant

         “When a civil action is removed solely under section 1441(a), all defendants who have

been properly joined and served must join in or consent to the removal of the action.” 28 U.S.C.

§1446(b)(2)(A). Defendant CARL D. HAMILTON consents to the removal of the action from

Illinois state court to the United States District Court for the Northern District of Illinois. (See

Exhibit D.)

   V.       Conclusion

         For the foregoing reasons, this is an action wherein the United States District Court for the

Northern District of Illinois has original jurisdiction, pursuant to 28 U.S.C. §1332, because

Plaintiff and each Defendant are residents and citizens of different states, and the matter in

controversy exceeds the value of $75,000, exclusive of costs and interest. Accordingly, Diversity

Jurisdiction exists, and this lawsuit is properly removed to this Court pursuant to 28 U.S.C.

§§1441-1446.




                                                  5
      Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 6 of 28 PageID #:6




       This Notice of Removal was timely filed by the Defendant within the timeframe prescribed

by this Court, pursuant to 28 USC §§1446 (b).

       Plaintiff’s counsel has been or will be served with written notice of this Notice of Removal

in accordance with the Federal Rules of Civil Procedure.

       WHEREFORE, the Defendant, A&T TRUCKING, LLC, pursuant to 28 U.SC. §§1441,

removes this action from the Circuit Court of Cook County to this Court for further proceedings,

and further, for any additional relief that the Court deems just.

       DEFENDANT DEMANDS TRIAL BY JURY.


                                                      Respectfully submitted,




                                                      By:     /s/ Jon P. Malartsik
                                                              Jon P. Malartsik
                                                              One of Defendants’ Attorneys

Jon P. Malartsik
KOPKA PINKUS DOLIN, PC
200 W. Adams Street, Suite 1200
Chicago, IL 60606
(312) 782-9920
(312) 782-9965 -- Facsimile
E-mail: jpmalartsik@kopkalaw.com
ARDC No. 6229767




                                                  6
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 7 of 28 PageID #:7




                                                                    Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 8 of 28 PageID #:8




                                                                    Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 9 of 28 PageID #:9




                                                                    Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 10 of 28 PageID #:10




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 11 of 28 PageID #:11




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 12 of 28 PageID #:12




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 13 of 28 PageID #:13




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 14 of 28 PageID #:14




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 15 of 28 PageID #:15




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 16 of 28 PageID #:16




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 17 of 28 PageID #:17




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 18 of 28 PageID #:18




                                                                     Exhibit A
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 19 of 28 PageID #:19




                                                                     Exhibit A
              Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 20 of 28 PageID #:20


Chicaqo Clerk

From:                             erin@newlandlaw.com
Sent:                             Monday, June 28, 2021 1'l:07 AM
To:                               Jon P. Malartsik; gary@newlandlaw.com
Cc:                               sylvia @ newlandlaw.com
Subject:                          RE: File: 97223 Claim No 61a200204: Samardzic vs. Hamilton, et al;Court No.21 M3
                                  00238s



Thank you Jon. I appreciate that as well as the additional information. I will let my paralegal know that she
need not pursue service of A&T any longer.

l'll watch foryour responsive pleadings and let me know if you need an extension of time

Respectfu lly,
Erin


Co-choir of Northwest Bar Associotion's Women in the Low Committee
Northwest Suburban Bar Association (nwsba.ore)


ttin  &" Qdamofti
Attorney at Law
Newland & Newland LLP.
121 South Wilke Rd., Suite 301
Arlinston Hei hts, tL 60005

(cell) 630.853 5385
( Facsimi le) 847 .7 97 .9090

erin @ newlandlaw.com


Please be advised tltat tltis e-mail is for correspondence only and is not the proper email uddress for
accepting electronic service. Any/all pleadings, notices, and otlter documentotion served electronically
pursuottt to ltlinois Supreme Court Rule 11(b) antl in conformnnci witlt lllinois Supreme Court Rule 131(cl)
must be servecl at thefollowing email atldress: parulegul.nex,lnrtd3(cDgmoil.corrt

Plecrse be,further advised that this email and any.files with it are confidential attorney-client comntunication or
ntay otherutise be privileged or conJidential, and are intended solely.for the inelividual or entity Io vthom they
are addressed. If you are not the intended recipient, please do nol read, copy or retransnrit this comtnunication
but delete il intntediately. Any unauthorized dissentination, distribution or copying of this communication is
striclly prohibited.

From: Jon P. Ma la rtsik <jpma la rtsik@ ko pka law.com>
Sent: Monday, June 28, 202110:35 AM
To: erin @newlandlaw.com; gary@newlandlaw.com
Subject: Samardzic vs. Hamilton, et al; Court No. 21, M3 002385

Erin   -
                                                           1

                                                                                                 Exhibit B
                    Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 21 of 28 PageID #:21

We have no conflicts, and lwill be appearing for Mr. Hamilton and forA&TTrucking. The client (A&T)agreed to allow
me to accept service on its behalf. For your information, A&T Trucking, LLC is the proper name for my client, and it is an
lowa corporation. We have no knowledge of the company "Plates & Permits" or howyou found its name, but ldid see
that it was the registered agent for an lllinois corporation named A&T Trucking Express, lnc. which is now dissolved and
has no connection to my client.


Our appearance should be on file later this afternoon

Thanks,
Jon

Jon P Malartsik           I Senior   Attorney

                I
          A'fTfiRHE'Y   * tif Lt$f
KOPKAFINKL,S DflLtNpc
200 West Adams, Suite 1200
Chicago, lL 60606
T:312.782.9920 | F: 312.782.9965
Direct: 312.702.8530 | Cell: 630.479.0059
Offices in lllinois, lndiana, Michigan, Kentucky and Wisconsin
website I vCard I map I email




From: erin@newland law.com <erin@ newla ndlaw.com>
Sent: Sunday, June 27,2021- 9:23 AM
To: Jon P. Malartsik <ipmalartsik@kopl<alaw.com>; garv@newla ndlaw.com
Subject: RE: File: 97223 Claim No 61-a200204: Samardzicvs. Hamilton, etal; Court   No.2tM3     002385

Jo


Thank you and I look forward to hearing back regarding waiving service and coverage           -   always happy to do so

And yes, as of now and for the foreseeable future, Rolling Meadows remains by Zoom. lt will, along with the
rest of Cook as I am sure you know, for quite some time. Unlike the conservative DuPage and Kane, Cook will
be a whilel

Have a great Sundayl (Quit workingl)

Respectf    u   lly,
E   rin

Co-choir of Northwest Bor Associotion's Women in the Low Committee
Northwest 5u bu rba n Ear Association ( nwsba.orq)


e,in &, Q^dilnafti
Attorney at Law
Newland & Newland LLP.
121 South Wilke Rd., Suite 301
Arlington Heights, lL 60005
(office) 847.197.8000 x114

                                                                 2
                                                                                                      Exhibit B
                            Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 22 of 28 PageID #:22

(cell) 630 Bs3 s38s
(Facsimile) 847.797.9090
erin @ newland law.com

Please be odvised lhat this e-moil isfor correspondence only and is not the proper email oddressfor
accepting electronic service. Any/all pleadings, notices, and other documentcrtion served electronically
pursuont to lllinois Supreme Court Rule I1(b) and in conformance with Illinois Supreme Court Rule 131(d)
must be served at thefoIIowing email address: nnroIeguI.newInnd3@gntuil,conr

Pleuse be.further advised that this email and anyfiles with it are confidential attorney-client contmunication or
ntay otherutise be privileged or confidential, and are intended solelyfor the individual or entity tovthom they
are addressed. If you are not the intended recipient, please do not read, copy or retransntit this communication
but delete if imntediately. Any unauthorized dissemination, distribution or copying of this commtmication is
strictly prohibited.

From: Jon P. M a la rtsik <ipma la rtsik@ kopka law.com>
Sdnt: Saturday, June 26,2021 2:48 PM
To: erin@ newlandlaw.com; garV@newlandlaw.com
Subject: RE: Samardzic vs. Hamilton, et al; Court No. 21 M3 002385

Erin   -
Thank you for providing me with this information. Assuming conflicts clear on Monday, I will run your request to waive
service for A&T Trucking past the client. Since I will be appearing for both Hamilton and A&T, that should not be a
problem.

As   forthe status conference on July                   19th, I appreciate the offer to cover it and will let you know if we need that time. By



Tha    n   ks,
Jon

Jon P Malartsik                   I Senior   Attorney



                 i1r'l {l,1f.JF

KOFKI\PINKUS D{]l-lNpc
200 West Adams, Suite 1200
Chicago, lL 60606
T:312.782.9920 | F: 312.782.9965
Direct: 312.702.8530 I Cell: 630.479.0059
Offices in lllinois, lndiana, Michigan, Kentucky and Wisconsin
website I vCard I map I email




From: erin@ newla nd law.co m <erin@newl andlaw.com>
Sent: Saturday, June 26,202'J.8:23 AM
To: Jon P. Malartsik <ipma la rtsil<(& l<opka law.com>; garV@newla nd law.com
Subject: RE: Samardzic vs. Hamilton, et al; Court No. 21 M3 002385

Jon,


                                                                                )
                                                                                J

                                                                                                                          Exhibit B
              Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 23 of 28 PageID #:23

I would be happy to do that, but there is no date set for Monday as it was stricken pursuant to Court order,
attached hereto. We have been attempting to serve your client but have been unable to successfully do so thus
far and have only effectuated service upon Mr. Hamilton himself thus far, it is my understanding. Will you be
appearing on behalf of both? I attached the affidavit of service as well, for your convenience, if that will be the
case. And if so, would you be willing to waive service on A&T Trucking to keep things more efficient and
expedient here? ln return, l'd be happy to step up on July 1-9th, which is the next dote, and advise that you are
doing so and obtain an extension of time for you to complete your conflict checks and get your appearance
formally filed as well as your responsive pleadings.

Work cooperatively to get things done right?

Have a wonderful weekend. Chat soon

Respectfully,
Eri n


Co-choir of Northwest Bor Association's Women in the Low Committee
No rthUr_est Suburba n .Ba r Association (nwsba.org)


tdn   &" Qdamafti
Attorney at Law
Newland & Newland LLP.
1-21 South Wilke Rd., Suite 301
Arlington Heights, lL 60005
(Office) 847 797.8000 x114
(cell) 630.853.5385

erin @newlandlaw.com

Plense be advised tltot this e-mail isfor conespondence only ond is not the proper emsil addressfor
accepting electronic service. Any/all pleudings, notices, and other documentation servetl electronically
pursuant to Illinois Supreme Court Rule 1l(b) and in conformance with lllinois Supreme Court Rule 131(d)
must be servetl at tlte following email sddress: psrulegul.newlurtd3(a)sn!uil.corrt

Please be.further odvised that this email and any.files with it are confidential attorney-client communication or
mcry othervtise he privileged or confidential, and are intended solely /br the individttal or entity to vthom they
are addressed. If you are not the intended recipient, please do not read, copy or retran.enlit this contmuniccrtion
but delete it immedialely. Any unauthorized dissemination, distribution or copying of this communication is
strictly prohibited.

From: Jon P. Malartsik <ipma la rtsil<@ l<opka law.com>
Sent: Friday, June 25, 20216:ItPM
To: erin@newlandlaw.com; garv@newlandlaw.com
Subject: Samardzic vs. Hamilton, et al; Court No. 21 M3 002385
lmportance: High

Hi Erin   -

                                                          4
                                                                                                Exhibit B
                  Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 24 of 28 PageID #:24

Late this afternoon, I was contacted by Sentry lnsurance Company     to represent Mr. Hamilton and A&TTrucking in the
above-referenced lawsuit. We still need to clear conflicts, and I don't think I will have an answer from our conflicts staff
before Monday morning when it appears that there is a status hearing set at 9:00 a.m. Can you advise the court of our
impending appearance and send me a copy of the order? I will confirm on Monday whether we will be filing an
appearance or not.

Thanks,
Jon

Jon P Malartsik           I Senior      Attorney


      KIPID
          ATT{Rl'lF:r:g   il   L'liV
K0PldA FINKIJS DtlLlN                  pc
200 West Adams, Suite 1200
Chicago, lL 60606
f :312.782.9920 | F: 312.782.9965
Direct: 312.702.8530 | Cell: 630.479.0059
Offices in lllinois, lndiana, Michigan, Kentucky and Wisconsin
website I vCard I map I email




Note:This e-mail may contain confidential information. lf you have received this e-mailwithout being the proper
recipient, you are hereby notified that any review, copying or distribution of it is strictly prohibited. Please inform us
immediately and destroy the originaltransmittal. Please visit www.kopkalaw.com for other information concerning our
firm




This email has been scanned for email related threats and delivered safely by Mimecast.



Note:This e-mail may contain confidential information. lf you have received this e-mailwithout being the proper
recipient, you are hereby notified that any review, copying or distribution of it is strictly prohibited. Please inform us
immediately and destroy the original transmittal. Please visit wwW.kopkalaw.com for other information concerning our
firm




This email has been scanned for email related threats and delivered safely by Mimecast.



Note: This e-mail may contain confidential information. lf you have received this e-mail without being the proper
recipient, you are hereby notified that any review, copying or distribution of it is strictly prohibited. Please inform us
immediately and destroy the original transmittal. Please visit www.kopl<alaw.com for other information concerning our
firm




This email has been scanned for email related threats and delivered safely by Mimecast.
                                                                 5

                                                                                                       Exhibit B
 Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 25 of 28 PageID #:25




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DI\ISION

 MDMILLO SAMARDZIC,                                    )
                                                       )
         Plaintiff,                                    )
                                                       )
         vs.                                           ) No.
                                                       )
 A&T TRUCKING EXPRESS, INC.,                           )   Cook County Case No.   2l M3 002385
 CARL D. HAMILTON, ET AL-                              )
                                                       )
         Defendants.                                   )

                               A[rlDAyrT,gF         cABJ,i p. HAMILT0N

        Under penalties of perjury, the undersigned certified that the statements set forth in this
instrument are true and correct, except as to mafters herein stated to be on information and belief
and as to such matters, the undersigned certifies as aforesaid that he verily believes the same to be
true:

    I        I am over the age of l8 years ol4      and I am competent to testify to the matters asserted
             herein.

    2.       I reviewed the Complaint filed by the Plaintiffin this action, and I am familiar with the


    3        I currently   reside in Waterloo, Iowa.

   4         I am a citizen of the state of lowa.

    5        I  hereby consent to the removal of the Complaint filed by Radmito Samardzic from
             Illinois state court to the United States District Court, Northem District of lllinois.


Dated this             day of July 2021.


                                                            By
                                                                   Carl D. Hamilton




                                                                                                  Exhibit C
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 26 of 28 PageID #:26




                           VHRTFTCATTON PY CERTTFTCATTON

        Under penalties as provided by law pursuant to 28 U.S.C. $ 1746, the undersigned certifies
that the statements set forth in this instrument are true and correct, except as to matters therein
stated to be on information and belief and as to such matters the undersigned certifies as aforesaid
that he verily believes the same to be true.



                                                     Carl D.




                                                                                             Exhibit C
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 27 of 28 PageID #:27




                                                                     Exhibit D
Case: 1:21-cv-03839 Document #: 1 Filed: 07/20/21 Page 28 of 28 PageID #:28




                                                                     Exhibit D
